Granted. See order attached.
GRANTED.
The trial judge is ordered to rule forthwith on defendant’s change of venue motion. A motion for change of venue shall be filed before the first witness is sworn at the trial of the merits and decided after a contradictory hearing. La.C.Cr.P. art. 621. Upon reviewing a refusal to change venue, an appellate court may, when serious questions of possible prejudice have been raised, vacate the ruling and instruct the trial court to defer its ruling on the motion until completion of voir dire in the case. State v. Goodson, 412 So.2d 1077 (La.1982); State v. Rodrique, 409 So.2d 556 (La.1982). However, the trial court upon completion of the contradictory hearing must decide whether to grant or deny a change of venue. La.C.Cr.P. arts. 621, 622. Of course, in denying a change of venue, nothing prevents the trial court from providing that the denial shall be without prejudice to renewal at the completion of the voir dire examination.